 

Exhibit 10.25

AMENDMENT NO. 3 TO Amended and Restated CREDIT AGREEMENT

This Amendment No. 3 to Amended and Restated Credit Agreement (“Amendment”) is
made as of March 7, 2016 (“Amendment No. 3 Effective Date”) among MANITEX
INTERNATIONAL, INC., a Michigan corporation, MANITEX, INC., a Texas corporation,
MANITEX SABRE, INC., a Michigan corporation, and BADGER EQUIPMENT COMPANY, a
Minnesota corporation (each, individually a “US Borrower,” and collectively the
“US Borrowers”) and MANITEX LIFTKING, ULC, an Alberta company (the “Canadian
Borrower” and, together with the US Borrowers, the “Borrowers” and each
individually, a “Borrower”) and the other Credit Parties (as defined in the
Credit Agreement, defined below) and COMERICA BANK, a  Texas banking association
(in its individual capacity, “Comerica”), as US Agent, US Swing Line Lender, US
Issuing Lender and a US Lender, COMERICA BANK, a Texas banking association and
authorized foreign bank under the Bank Act (Canada), through its Toronto branch
(in its individual capacity, “Comerica Canada”) as Canadian Agent, Canadian
Swing Line Lender, Canadian Issuing Lender and a Canadian Lender, FIFTH THIRD
BANK, an Ohio banking corporation, as a US Lender and a Canadian Lender
(Canadian Lenders, Canadian Swing Line Lender, US Lenders and US Swing Line
Lender are sometimes referred to herein collectively as the “Lenders”).

PRELIMINARY STATEMENT

The Borrowers, the Credit Parties (as defined in the Credit Agreement), US
Agent, Canadian Agent and the Lenders entered into that certain Amended and
Restated Credit Agreement dated January 9, 2015 as amended by an Amendment No. 1
to Amended and Restated Credit Agreement dated as of March 25, 2015 and an
Amendment No. 2 to Amended and Restated Credit Agreement dated as of October 30,
2015 (as amended, the “Credit Agreement”) providing terms and conditions
governing certain loans and other credit accommodations extended by the US
Agent, Canadian Agent and Lenders to Borrowers (the “Obligations”).

Borrowers, US Agent, Canadian Agent and the Lenders have agreed to amend the
terms of the Credit Agreement as provided in this Amendment.

AGREEMENT

1.Defined Terms. In this Amendment, capitalized terms used without separate
definition shall have the meanings given them in the Credit Agreement.

2.Amendment.

2.1The following term and its definition are hereby added to Section 1.1 of the
Credit Agreement:

“Annualized” shall mean (i) for the determination made on December 31, 2015, the
actual amount for the twelve month period then ended, (ii) for determinations
made after December 31, 2015 but prior to December 31, 2016, the actual amount
of the time to be annualized multiplied by a fraction, the numerator which is 12
and the denominator of which is the number of months completed as of the date of
determination since January 1, 2016 (rounded to the nearest integer, if not
otherwise an integer) and (iii) for determinations made as of and after December
31, 2016, the actual amount for the twelve month period then ended.

Detroit_9222014

--------------------------------------------------------------------------------

 

2.2The following terms and their respective definitions contained in Section 1.1
of the Credit Agreement are hereby amended and restated in their entireties as
follows:  

“Applicable Measuring Period” shall mean (a) for the fiscal quarter ending
December 31, 2015, the four quarter period ending on such date, (b) for the
fiscal quarters ending March 31, 2016, June 30, 2016, and September 30, 2016,
the period beginning on January 1, 2016 and ending on such date, and (c) for the
fiscal quarter ending December 31, 2016, and each fiscal quarter thereafter, the
four quarter period ending on such date.

“Consolidated Fixed Charge Coverage Ratio” shall mean as of any date of
determination thereof, the ratio of (i) Consolidated Adjusted North American
EBITDA, plus Net Repatriated Loan Proceeds (for greater certainty such Net
Repatriated Loan Proceeds are added only to the extent such Net Repatriated Loan
Proceeds are not included in the calculation of Consolidated Net Income), minus
unfinanced Capital Expenditures, minus Distributions, all of the aforementioned
calculated on an Annualized basis for the Applicable Measuring Period ending on
such date, to (ii) Consolidated Fixed Charges for the Applicable Measuring
Period ending on such date, calculated on an Annualized basis, all as determined
on a consolidated basis for Parent and its Restricted Subsidiaries located in
North America in accordance with GAAP.

“US Revolving Credit Aggregate Commitment” shall mean Thirty Five Million US
Dollars (US$35,000,000), subject to reduction or termination under Sections
2.10, 2.11 or 9.2 hereof.

2.3Section 7.1 of the Credit Agreement is hereby amended by adding an “and” at
the end of paragraph (c) and adding the following new paragraph (d):

“(d)for each calendar month, commencing with the month ending February 29, 2016,
as soon as available, but in any event not later than the date that is thirty
(30) days after the end of each month, a copy of the Parent prepared unaudited
Consolidated and Consolidating balance sheets of the Parent and its Restricted
Subsidiaries located in North America as at the end of such month and the
related unaudited statements of income, with detailed financial statement
schedules, stockholders equity and cash flows of the Parent and its Restricted
Subsidiaries located in North America for the portion of the Fiscal Year through
the end of such month, with comparisons to budget and narrative on results
achieved, such statements to be in form and substance satisfactory to US Agent
and to be certified by a Responsible Officer of the US Borrowers and Canadian
Borrower as being fairly stated in all material respects;”

2.4Paragraph (b) of Section 7.2 of the Credit Agreement is hereby amended and
restated in its entirety as follows:

“(b)(i) Within fifteen (15) days after and as of the end of each bi-weekly
period (commencing with the period ending March 14, 2016), or more frequently as
reasonably requested by the US Agent or the Majority US Revolving Credit
Lenders, a US Borrowing Base Certificate executed by a Responsible Officer of
the US Borrowers; and (ii) within fifteen (15) days after and as of the end of
each bi-weekly period (commencing with the period ending March 14, 2016), or
more frequently as reasonably requested by the Canadian Agent or the Majority
Canadian Revolving Credit Lenders, a Canadian Borrowing Base Certificate
executed by a Responsible Officer of the Canadian Borrower;”

2

Detroit_9222014

--------------------------------------------------------------------------------

 

2.5Paragraph (e) of Section 7.2 of the Credit Agreement is hereby amended and
restated in its entirety as follows: 

“(e)(i) Within fifteen (15) days after and as of the end of each bi-weekly
period (commencing with the period ending March 14, 2016), including the last
month of each Fiscal Year, or more frequently as requested by the US Agent or
the Majority US Revolving Credit Lenders, (1) the monthly aging of the accounts
receivable and accounts payable of the US Borrowing Base Obligors, and (2) an
Inventory report of the US Borrowing Base Obligors; and (ii) within fifteen (15)
days after and as of the end of each bi-weekly period (commencing with the
period ending March 14, 2016), including the last month of each Fiscal Year, or
more frequently as requested by the Canadian Agent or the Majority Canadian
Revolving Credit Lenders, (i) the monthly aging of the accounts receivable and
accounts payable of the Canadian Borrowing Base Obligors, and (ii) an Inventory
report of the Canadian Borrowing Base Obligors;”

2.6Effective as of December 31, 2015, Section 7.9 of the Credit Agreement is
hereby amended and restated in its entirety as follows:

“7.9Financial Covenants.  US Borrowers shall maintain on a Consolidated basis
the financial covenants set forth in this Section 7.9, tested on the last day of
each fiscal quarter of Parent:

(a)Maintain, as of the last day of each fiscal quarter, for the Applicable
Measuring Period then ending, a Consolidated Fixed Charge Coverage Ratio of not
less than the amount set forth below for the periods indicated below, including
the quarter ends indicated and each fiscal quarter end between such dates:

 

  December 31, 2015

0.65 to 1.00

  March 31, 2016

1.00 to 1.00

  June 30, 2016 and each fiscal quarter end thereafter

1.20 to 1.00

(b)Maintain, as of the last day of each fiscal quarter, a Senior Secured First
Lien North American Debt to Consolidated Adjusted North American EBITDA Ratio of
not more than the amount set forth below for the periods indicated below,
including the quarter ends indicated and each fiscal quarter end between such
dates:

 

  December 31, 2015

    7.50 to 1.00

  March 31, 2016

  10.00 to 1.00

  June 30, 2016 and each fiscal quarter end thereafter

    2.75 to 1.00

(c)Maintain, as of the last day of each fiscal quarter, a Consolidated North
American Total Debt to Consolidated Adjusted North American EBITDA Ratio of not
more than the amount set forth below for the periods indicated below, including
the quarter ends indicated and each fiscal quarter end between such dates:

 

  December 31, 2015

  11.50 to 1.00

  March 31, 2016

  15.00 to 1.00

  June 30, 2016 and each fiscal quarter end thereafter

    3.75 to 1.00”

3

Detroit_9222014

--------------------------------------------------------------------------------

 

2.7Section 8.1(b) of the Credit Agreement is hereby amended and restated in its
entirety as follows: 

“(b)any Debt set forth in Schedule 8.1(b) attached hereto, and any renewals or
refinancing of such Debt provided that (i) the aggregate principal amount of
such renewed or refinanced Debt shall not exceed the aggregate principal amount
of the original Debt outstanding on February 22, 2016 (less any principal
payments and the amount of any commitment reductions made thereon on or prior to
such renewal or refinancing), (ii) the renewal or refinancing of such Debt shall
be on substantially the same or better terms as in effect with respect to such
Debt on February 22, 2016, and shall otherwise be in compliance with this
Agreement, (iii) at the time of such renewal or refinancing no Default or Event
of Default has occurred and is continuing or would result from the renewal or
refinancing of such Debt, and (iv) the aggregate amount of such Debt including
Capitalized Leases, but excluding Rental Fleet Debt, shall not exceed
US$7,241,000 in the aggregate at any time;”

2.8Section 8.7(d) of the Credit Agreement is hereby amended and restated in its
entirety as follows:

“(d)except as provided in paragraph (i) below, Investments in Foreign
Subsidiaries (excluding the Canadian Borrower, which investments are expressly
permitted) and intercompany loans or intercompany Investments made by any Credit
Party to or in any Guarantor or any Borrower; provided that, the aggregate
amount of such Investments in Foreign Subsidiaries (excluding the Canadian
Borrower, which investments are expressly permitted) and intercompany loans or
intercompany Investments from time to time outstanding in respect thereof shall
not exceed US$5,000,000, or the Equivalent Amount in Canadian Dollars, provided,
further for the purpose of this calculation non-cash management fees shall not
be included in the calculation; and provided, further, that in each case, no
Default or Event of Default shall have occurred and be continuing at the time of
making such intercompany loan or intercompany Investment or result from such
intercompany loan or intercompany Investment being made and that any
intercompany loans shall be evidenced by and funded under an Intercompany Note
pledged to the Agent under the appropriate Collateral Documents;”

2.9The reference to “Manitex, Inc.” set forth in Section 8.16 of the Credit
Agreement is deleted and replaced with “Manitex, LLC”.

2.10Annex II (Percentages and Allocations) to the Credit Agreement is hereby
deleted and replaced in its entirety with Annex II attached hereto

2.11Schedule 8.1(b) (Debt) to the Credit Agreement is hereby deleted and
replaced in its entirety with Schedule 8.1(b) attached hereto.

2.12Exhibit J (Form of Covenant Compliance Report) to the Credit Agreement is
hereby deleted and replaced in its entirety with Exhibit J attached hereto.

3.Amendment Fee. On or before the Amendment No. 3 Effective Date, the US Agent
shall have received from Borrowers a fully earned and non-refundable amendment
fee equal to 0.20% of the sum of each Lender’s US Revolving Credit Commitment
Amount (as amended by this Amendment), Term Loan Amount and Canadian Revolving
Credit Commitment Amount.  Such amendment fee shall be paid on a ratable basis
to each Lender that has provided its consent to this Amendment on or before
March 4, 2016, by 4:00 p.m. (Eastern).

4

Detroit_9222014

--------------------------------------------------------------------------------

 

4.Representations and Warranties. The Borrowers represent, warrant, and agree
that: 

(a)Except as expressly modified in this Amendment or as otherwise provided in
writing by Borrowers to Lenders, the representations, warranties, and covenants
set forth in the Credit Agreement and in each related document, agreement, and
instrument remain true and correct, continue to be satisfied in all respects,
and are legal, valid and binding obligations with the same force and effect as
if entirely restated in this Amendment, other than those representations and
warranties that expressly relate solely to a specific earlier date, which shall
remain correct as of such earlier date.

(b)When executed, the Credit Agreement, as amended by this Amendment will
continue to constitute a duly authorized, legal, valid, and binding obligation
of the Borrowers enforceable in accordance with its terms. The Credit Agreement,
as amended, along with each related document, agreement and instrument, is
ratified and confirmed and shall remain in full force and effect and the Credit
Parties further represent and warrant that they have taken all actions necessary
to authorize the execution and performance of such documents.

(c)There is no Default or Event of Default existing under the Credit Agreement,
or any related document, agreement, or instrument, and no event has occurred or
condition exists that is or, with the giving of notice or lapse of time or both,
would be such a default.

(d)As applicable to each such Credit Party, the articles of incorporation,
articles of formation, articles of amalgamation, bylaws, operating agreements
and resolutions and incumbency certificates of the Borrowers and the Guarantors
delivered to US Agent and Canadian Agent as of the Amendment No. 3 Effective
Date and/or in connection the Prior Credit Agreement, have not been repealed,
amended or modified since the date of delivery thereof and that same remain in
full force and effect.

5.Successors and Assigns. This Amendment shall inure to the benefit of and be
binding upon the parties and their respective successors and assigns.

6.Governing Law. The parties agree that the terms and provisions of this
Amendment shall be governed by and construed in accordance with the laws of the
State of Michigan without regard to principles of conflicts of law.

7.No Defenses. The Credit Parties acknowledge, confirm, and warrant to US Agent,
Canadian Agent and the Lenders that as of the date hereof the Credit Parties
have absolutely no defenses, claims, rights of set-off, or counterclaims against
US Agent, Canadian Agent and the Lenders under, arising out of, or in connection
with, this Amendment, the Credit Agreement, the Loan Documents and/or the
individual advances under the Obligations, or against any of the indebtedness
evidenced or secured thereby.

8.Ratification. Except for the modifications under this Amendment, the parties
ratify and confirm the Credit Agreement and the Loan Documents and agree that
they remain in full force and effect.

9.Further Modification; No Reliance. This Amendment may be altered or modified
only by written instrument duly executed by the Credit Parties and the Lenders.
In executing this Amendment, the Credit Parties are not relying on any promise
or commitment of US Agent, Canadian Agent and/or the Lenders that is not in
writing signed by the applicable Agent and/or the Lenders.

10.Acknowledgment and Consent of Guarantors. Each of the US Credit Parties has
guaranteed the payment and performance of the Obligations by Borrowers pursuant
to Guaranty dated August 19, 2013 (the “Guaranty”) and with respect to North
American Distribution, Inc. and North American Equipment, Inc. by way of joinder
dated as of even date herewith (“Joinder Agreement”). Each of the Guarantors, by

5

Detroit_9222014

--------------------------------------------------------------------------------

 

signing below, acknowledges and consents to the execution, delivery and
performance of this Amendment, and agrees that the Guaranty and Joinder
Agreement, as applicable, remains in full force and effect. Each of the
Guarantors further represents that it is in compliance with all of the terms and
conditions of its Guaranty or as applicable its Joinder Agreement. 

11.Expenses. Borrowers shall promptly pay all out-of-pocket fees, costs,
charges, expenses, and disbursements of US Agent, Canadian Agent and the Lenders
incurred in connection with the preparation, execution, and delivery of this
Amendment, and the other documents contemplated by this Amendment.

12.RELEASE.  BORROWERS AND GUARANTORS, IN EVERY CAPACITY, INCLUDING, BUT NOT
LIMITED TO, AS SHAREHOLDERS, PARTNERS, OFFICERS, DIRECTORS, INVESTORS AND/OR
CREDITORS OF BORROWERS AND/OR GUARANTORS, OR ANY ONE OR MORE OF THEM, HEREBY
WAIVE, DISCHARGE AND FOREVER RELEASE AGENT AND LENDERS, AGENT’S AND LENDERS’
EMPLOYEES, OFFICERS, DIRECTORS, ATTORNEYS, STOCKHOLDERS, AFFILIATES AND
SUCCESSORS AND ASSIGNS, FROM AND OF ANY AND ALL CLAIMS, CAUSES OF ACTION,
DEFENSES, COUNTERCLAIMS OR OFFSETS AND/OR ALLEGATIONS ANY BORROWER AND/OR ANY
GUARANTOR MAY HAVE OR MAY HAVE MADE OR WHICH ARE BASED ON FACTS OR CIRCUMSTANCES
ARISING AT ANY TIME UP THROUGH AND INCLUDING THE DATE OF THIS AMENDMENT, WHETHER
KNOWN OR UNKNOWN, AGAINST ANY OR ALL OF AGENT, LENDERS, AGENT’S AND/OR LENDERS’
EMPLOYEES, OFFICERS, DIRECTORS, ATTORNEYS, STOCKHOLDERS, AFFILIATES AND
SUCCESSORS AND ASSIGNS.

13.WAIVER OF JURY TRIAL. THE LENDERS, THE AGENTS AND THE BORROWERS KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVE ANY RIGHT ANY OF THEM MAY HAVE TO A TRIAL BY
JURY IN ANY LITIGATION BASED UPON OR ARISING OUT OF THIS Amendment OR ANY
RELATED INSTRUMENT OR AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED BY THIS
Amendment OR ANY COURSE OF CONDUCT, DEALING, STATEMENTS (WHETHER ORAL OR
WRITTEN) OR ACTION OF ANY OF THEM.  NEITHER THE LENDERS, THE AGENTS NOR THE
BORROWERS SHALL SEEK TO CONSOLIDATE, BY COUNTERCLAIM OR OTHERWISE, ANY SUCH
ACTION IN WHICH A JURY TRIAL HAS BEEN WAIVED WITH ANY OTHER ACTION IN WHICH A
JURY TRIAL CANNOT BE OR HAS NOT BEEN WAIVED.  THESE PROVISIONS SHALL NOT BE
DEEMED TO HAVE BEEN MODIFIED IN ANY RESPECT OR RELINQUISHED BY THE LENDERS AND
THE AGENTS OR THE BORROWERS EXCEPT BY A WRITTEN INSTRUMENT EXECUTED BY ALL OF
THEM.

14.Effectiveness and Counterparts. This Amendment may be executed in as many
counterparts as US Agent, Canadian Agent, the Lenders and the Borrowers deem
convenient, and shall become effective upon delivery to US Agent and Canadian
Agent of: (i) all executed counterparts hereof from the Lenders and from
Borrowers and each of the Guarantors; (ii) receipt by Agent of all fees payable
to Borrowers to Lenders and Agent as detailed herein and in the Fee Letter from
Borrowers to Agent dated on or about the Amendment No. 3 Effective Date; (iii)
the documents listed on the Closing Checklist attached hereto as Exhibit A; and
(iv) any other documents or items which US Agent or Canadian Agent may require
to carry out the terms hereof.

[Signature Pages Follow]

 

 

6

Detroit_9222014

--------------------------------------------------------------------------------

 

[Signature Page - Amendment No. 3 to Amended and Restated Credit Agreement -
Borrowers]

 

This Amendment No. 3 to Amended and Restated Credit Agreement is executed and
delivered on the Amendment No. 3 Effective Date.

 

MANITEX INTERNATIONAL, INC.

 

By:

    /s/ Andrew M. Rooke

 

    Andrew M. Rooke

Its:

    President

 

MANITEX, INC.

 

By:

    /s/ Andrew M. Rooke

 

    Andrew M. Rooke

Its:

    President

 

MANITEX SABRE, INC.

 

By:

    /s/ Andrew M. Rooke

 

    Andrew M. Rooke

Its:

    Vice President

 

BADGER EQUIPMENT COMPANY

 

By:

    /s/ Andrew M. Rooke

 

    Andrew M. Rooke

Its:

    Vice President

 

MANITEX LIFTKING, ULC

 

By:

    /s/ Andrew M. Rooke

 

    Andrew M. Rooke

Its:

    Vice President

 

Detroit_9222014

--------------------------------------------------------------------------------

 

[Signature Page- Amendment No. 3 to Amended and Restated Credit Agreement –
Comerica Bank]

 

COMERICA BANK

 

 

By:

    /s/ Sarah R. Miller

 

    Sarah R. Miller

Its:

    Vice President & Alternate Group Manager

 

COMERICA BANK, as US Lender, as US Issuing Lender, and as US Swing Line Lender

 

By:

    /s/ Sarah R. Miller

 

    Sarah R. Miller

Its:

    Vice President & Alternate Group Manager

 

COMERICA BANK, as Canadian Agent

 

By:

    /s/ Prashant Prakash

 

    Prashant Prakash

Its:

    Portfolio Risk Manager

 

COMERICA BANK, as Canadian Lender,

As Canadian Issuing Lender, and as Canadian Swing Line Lender

 

By:

    /s/ Prashant Prakash

 

    Prashant Prakash

Its:

    Portfolio Risk Manager

 

Detroit_9222014

--------------------------------------------------------------------------------

 

[Signature Page - Amendment No. 3 to Amended and Restated Credit Agreement – US
Lender]

 

FIFTH THIRD BANK, as US Lender

 

By:

    /s/ David Peura

 

    David Peura

Its:

    Director & Vice President

 

Detroit_9222014

--------------------------------------------------------------------------------

 

[Signature Page - Amendment No. 3 to Amended and Restated Credit Agreement -
Canadian Lender]

 

FIFTH THIRD BANK, an authorized foreign

bank under the Bank Act (Canada), as Canadian Lender

 

By:

    /s/ Ramin Ganjavi

 

    Ramin Ganjavi

Its:

    Director

 

Detroit_9222014

--------------------------------------------------------------------------------

 

[Signature Page - Amendment No. 3 to Amended and Restated Credit Agreement -
Guarantors]

 

GUARANTORS:

 

 

MANITEX INTERNATIONAL, INC.

 

MANITEX, INC.

 

 

 

 

 

By:

    /s/ Andrew M. Rooke

 

By:

    /s/ Andrew M. Rooke

 

    Andrew M. Rooke

 

 

    Andrew M. Rooke

Its:

    President

 

Its:

    President

 

 

 

 

MANITEX SABRE, INC.

 

BADGER EQUIPMENT COMPANY

 

 

 

 

 

By:

    /s/ Andrew M. Rooke

 

By:

    /s/ Andrew M. Rooke

 

    Andrew M. Rooke

 

 

    Andrew M. Rooke

Its:

    Vice President

 

Its:

    Vice President

 

 

 

 

 

MANITEX, LLC

 

LIFTKING, INC.

 

 

 

 

 

By:

    /s/ Andrew M. Rooke

 

By:

    /s/ Andrew M. Rooke

 

    Andrew M. Rooke

 

 

    Andrew M. Rooke

Its:

    Vice President

 

Its:

    President

 

 

 

 

 

NORTH AMERICAN DISTRIBUTION, INC.

 

NORTH AMERICAN EQUIPMENT, INC.

 

 

 

 

 

By:

    /s/ Andrew M. Rooke

 

By:

    /s/ Andrew M. Rooke

 

    Andrew M. Rooke

 

 

    Andrew M. Rooke

Its:

    Vice President

 

Its:

    Vice President

 

 

 

Detroit_9222014

--------------------------------------------------------------------------------

 

EXHIBIT “A”

DOCUMENTATION CHECKLIST

 

US Borrowers:

Manitex International, Inc., a Michigan corporation
Manitex, Inc. a Texas corporation
Manitex Sabre, Inc., a Michigan corporation
Badger Equipment Company, a Minnesota corporation

Canadian Borrower:

Manitex Liftking, ULC, an Alberta company

Agent:

Comerica Bank, as US Agent for all Lenders
Comerica Bank, as Canadian Agent for all Canadian Lenders

Guarantors:

Liftking, Inc. (with respect to debt of all Borrowers)
Manitex, LLC (with respect to debt of all Borrowers)
All US Borrowers (with respect to debt of Canadian Borrower)
North American Distribution, Inc. (with respect to debt of all Borrowers)
North American Equipment, Inc. (with respect to debt of all Borrowers)

Subordinated Creditors:

Terex Corporation, MI Convert Holdings LLC and Invemed Associates LLC a New York
limited liability company

Transaction:

Amendment No. 3 to Amended and Restated Credit Agreement

Closing Date:

March 7, 2016

 



Exhibit A to Amendment No. 3 to Amended and Restated Credit Agreement

Detroit_9222014

--------------------------------------------------------------------------------

 

ITEM

SOURCE

NOTES / STATUS

Ordered/ Drafted

I.   LOAN DOCUMENTATION

 

 

 

Primary Loan Documents

 

 

 

1.   Summary of Amended Terms and Conditions

Bodman

9148706

x

2.   Amendment No. 3 to Amended and Restated Credit Agreement

Bodman

9222014

x

3.   Post-Closing Agreement

 

9225724

x

4.    Amendment No. 3 to Security Agreement

Bodman

8509071

x

5.    Grant of Security Interest in Trademarks

Bodman

8490726

x

6.    Closing Certificate

Bodman

9216106

x

Collateral Instruments/Agreements

 

 

 

7.   Reaffirmation of:

a.    Terex Subordination Agreement

b.    Terex Lien Subordination

Bodman

 

a.  9216128

b.  9216141

 

x

x

8.    Reaffirmation of Subordination Agreement (MI Convert Holdings LLC and
Invemed Associates LLC)

Bodman

9216139

x

 

 

Exhibit A to Amendment No. 3 to Amended and Restated Credit Agreement

Detroit_9222014

--------------------------------------------------------------------------------

 

 

Annex II
Percentages and Allocations
Revolving Credit Facilities

Lenders

US Revolving Credit Percentage

US Revolving Credit Allocations

Canadian Revolving Credit Percentage

Canadian Revolving Credit Allocations

Term Loan Percentage

Term Loan Allocations

Total  Allocations

Weighted Percentage

Comerica Bank

58%

US$20,300,000.00

58%

US$6,960,000.00

58%

US$551,000.00

US$27,811,000.00

58%

Fifth Third Bank

42%

US$14,700,000.00

42%

US$5,040,000.00

42%

US$399,000.00

US$20,139,000.00

42%

TOTALS

100%

US$35,000,000.00

100%

US$12,000,000.00

100%

US$950,000.00

US$47,950,000.00

100%

 

 

Annex II to Amendment No. 3 to Amended and Restated Credit Agreement

Detroit_9222014

--------------------------------------------------------------------------------

 

 

Schedule 8.1(b)

Debt

 

Credit Party

Outstanding
Balance

Creditor

Manitex International, Inc.

$701,000

Promissory Note to PIFS Corporation

$250,000

Promissory Note to Terex Corporation

$5,399,000

Capital lease—Georgetown facility Landlord

$500,000

Capital lease —Winona facility Landlord

$56,000

Miscellaneous Capital Leases

$197,000

Columbia – Inventory

$138,000

Columbia – Equipment

 

 

Schedule 8.1(b) to Amendment No. 3 to Amended and Restated Credit Agreement

Detroit_9222014

--------------------------------------------------------------------------------

 

 

Exhibit J

FORM OF COVENANT COMPLIANCE REPORT

TO:Comerica Bank, as Agent

 

RE:

Amended and Restated Credit Agreement dated as of January 8, 2015 (as amended,
supplemented, amended and restated or otherwise modified from time to time the
“Credit Agreement”) by and among MANITEX INTERNATIONAL, INC., a Michigan
corporation, MANITEX, INC., a Texas corporation, MANITEX SABRE, INC., a Michigan
corporation,  BADGER EQUIPMENT COMPANY, a Minnesota corporation and MANITEX LOAD
KING, INC., a Michigan corporation (collectively the “US Borrowers”) and MANITEX
LIFTKING, ULC, an Alberta unlimited liability corporation (the “Canadian
Borrower” and together with the US Borrowers, collectively, the “Borrowers”),
the other Credit Parties (as defined in the Credit Agreement) from time to time
party thereto, the financial institutions from time to time signatory thereto,
Comerica Bank, a Texas banking association, in its capacity as US Agent (as
defined in the Credit Agreement and referred to herein as the “US Agent”), for
and on behalf of the US Lenders (as defined in the Credit Agreement), Comerica
Bank, a Texas banking association and authorized foreign bank under the Bank Act
(Canada), in its capacity as the Canadian Agent (as defined in the Credit
Agreement and referred to herein as the “Canadian Agent”, together with US
Agent, collectively “Agent”), for and on behalf of the Canadian Lenders (as
defined in the Credit Agreement)

This Covenant Compliance Report (“Report”) is furnished pursuant to Section
7.2(a) of the Credit Agreement and sets forth various information as of
______________, 20___ (the “Computation Date”).

1.

Consolidated Fixed Charge Coverage Ratio (Section 7.9 (a)).  On the Computation
Date, the Consolidated Fixed Charge Coverage Ratio, which is required to be not
less than the amount set forth below for the fiscal quarter ends indicated:

 

  December 31, 2015

  0.65 to 1.00

  March 31, 2016

  1.00 to 1.00

  June 30, 2016 and each fiscal quarter end thereafter

  1.20 to 1.00

 

was ______ to 1.00, as computed in the supporting documents attached hereto as
Schedule 1.

2.

Senior Secured First Lien North American Debt to Consolidated Adjusted North
American EBITDA Ratio (Section 7.9 (b)).  On the Computation Date, the Senior
Secured First Lien North American Debt to Consolidated Adjusted North American
EBITDA Ratio, which is required to be not more than the amount set forth below
for the fiscal quarter ends indicated:

  December 31, 2015

    7.50 to 1.00

  March 31, 2016

  10.00 to 1.00

  June 30, 2016 and each fiscal quarter end thereafter

    2.75 to 1.00

 

was ______ to 1.00, as computed in the supporting documents attached hereto as
Schedule 2.

3.

Consolidated North American Total Debt to Consolidated Adjusted North American
EBITDA Ratio (Section 7.9(c)).  On the Computation Date, the Consolidated North
American Total Debt

Exhibit J to Amendment No. 3 to Amended and Restated Credit Agreement

Detroit_9222014

--------------------------------------------------------------------------------

 

 

to Consolidated Adjusted North American EBITDA Ratio, which is required to be
not more than the amount set forth below for the fiscal quarter ends indicated: 

  December 31, 2015

  11.50 to 1.00

  March 31, 2016

  15.00 to 1.00

  June 30, 2016 and each fiscal quarter end thereafter

    3.75 to 1.00”

 

was ______ to 1.00, as computed in the supporting documents attached hereto as
Schedule 3.

4.

Capital Expenditures (Section 8.6).  On the Computation Date, Capital
Expenditures, which were required to be not more than US$3,000,000 (or the
Equivalent Amount in Canadian Dollars) in the aggregate for the Fiscal Year in
which the Computation Date occurs, were US$_____________ in the aggregate to
date for the Fiscal Year in which the Computation Date occurs, as evidenced in
the supporting documentation attached as Schedule 4.

The US Borrowers’ Representative hereby certifies that:

A.To the best of my knowledge, all of the information set forth in this Report
(and in any Schedule attached hereto) is true and correct in all material
respects.

B.To the best of my knowledge, the representations and warranties of the Credit
Parties contained in the Credit Agreement and in the Loan Documents are true and
correct in all material respects with the same effect as though such
representations and warranties had been made on and at the date hereof, except
to the extent that such representations and warranties expressly relate to an
earlier specific date, in which case such representations and warranties were
true and correct in all material respects as of the date when made.

C.I have reviewed the Credit Agreement and this Report is based on an
examination sufficient to assure that this Report is accurate.

D.To the best of my knowledge, except as stated in Schedule 5 hereto (which
shall describe any existing Default or Event of Default and the notice and
period of existence thereof and any action taken with respect thereto or
contemplated to be taken by Borrowers or any other Credit Party), no Default or
Event of Default has occurred and is continuing on the date of this Report.

Capitalized terms used in this Report and in the Schedules hereto, unless
specifically defined to the contrary, have the meanings given to them in the
Credit Agreement.

IN WITNESS WHEREOF, Borrowers have caused this Report to be executed and
delivered by the US Borrowers’ Representative this ______ day of
__________________, ____.

MANITEX INTERNATIONAL, INC.

 

By:

 

Its:

 

 

Exhibit J to Amendment No. 3 to Amended and Restated Credit Agreement

Detroit_9222014